Citation Nr: 1204237	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-11 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for death pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1958.  The appellant was married to the Veteran when he died in November 2002.

This appeal to the Board of Veterans' Appeals (Board) arises from a January 2008 decision in which the RO determined that the appellant was not entitled to reinstatement of death pension benefits because she could not be recognized as the surviving spouse of the Veteran.  In February 2008, the appellant filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in April 2008, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  

Given the fundamental question underlying the appellant's claim for death pension benefits, the Board has characterized the matter on appeal as set forth on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The appellant and the Veteran were married in August 1984; they remained married until his death in November 2002.

3.  The appellant married T.B. in October 2004; they remained married until his death in September 2006.



CONCLUSION OF LAW

As the appellant may not be recognized as the Veteran's surviving spouse for death pension purposes, her claim for death pension benefits is without legal merit.  38 U.S.C.A. §§ 1310, 1311 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.55, 3.102, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In this appeal, the appellant has been advised of the bases of the denial of her claim, and afforded the opportunity to present information and evidence pertinent to the claim.  The Board finds that these actions satisfy any duties to notify and assist the appellant.  As will be explained below, the claim on appeal lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).



II. Analysis

The basic facts in this case are not in dispute.  The appellant was born in November 1950.  She married the Veteran in August 1984, and was married to him at the time of his death in November 2002.  She was in receipt of death pension benefits until she remarried T.B. in October 2004.  The appellant's second husband died in September 2006.  She filed a claim in November 2007 for reinstatement of death pension benefits.

Death pension is a benefit payable to a veteran's surviving spouse or child because of the Veteran's nonservice-connected death.  See 38 U.S.C.A. §§ 101, 1521(j), 1541, 1542; 38 C.F.R. § 3.3(b)(4).

Generally, a surviving spouse means a person of the opposite sex who was legally married to the veteran at the time of his death, and has not since remarried.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  Although remarriage is generally a bar to eligibility for status as a surviving spouse, there are ten exceptions to that general rule.  38 C.F.R. §§ 3.55(a)(1) to (a)(10); see also 38 U.S.C.A. §§ 103(d), 1311(e).  With respect to the facts of this case, however, five exceptions are not applicable because they involve benefits other than the death pension benefits sought by the appellant.  See 38 C.F.R. §§ 3.55(a)(3), (a)(4), (a)(7), (a)(9), (a)(10).  An additional three exceptions involve rules applicable to common law marriages; since the appellant's second marriage is established by a marriage certificate, those exceptions do not apply here.  See 38 C.F.R. §§ 3.55(a)(5), (a)(6), (a)(8).  As for the two exceptions, they were added at different times, with varying effective dates.  The facts in this record will be applied to each of those exceptions in turn.

Remarriage of a surviving spouse, regardless of when it occurred, shall not bar the furnishing of benefits to such surviving spouse if the marriage was void or has been annulled.  38 U.S.C.A. § 103(d)(1); 38 C.F.R. § 3.55(a)(1).  Since the record contains no evidence that the marriage was void or had been annulled, and the appellant herself has stated that the marriage ended due to her second husband's death, that exception does not apply here.

If an individual, who but for the remarriage would be considered the surviving spouse (such as this appellant), remarries on or after January 1, 1971, and the marriage was terminated by death prior to November 1, 1990, dissolved by a court with authority prior to November 1, 1990, or terminated by legal proceedings commenced prior to November 1, 1990, benefits will not be barred, provided that the divorce was not secured through fraud or collusion.  38 C.F.R. § 3.55(a)(2).  Although the appellant remarried on a date (in October 2004) after January 1, 1971, there was no final dissolution of the marriage until a date after November 1, 1990, upon the death of her second husband in September 2006.  Thus, the record does not establish that the appellant's status as a surviving spouse could be reinstated under this exception.

Thus, as no exception applies, the appellant is not entitled to the status of a surviving spouse, and, accordingly, cannot establish eligibility for death pension benefits.

The pertinent legal authority governing recognition as a surviving spouse for VA purposes is clear and specific, and the Board is bound by such authority.  As, on these facts, the appellant may not be recognized as the Veteran's surviving spouse, her claim for death pension benefits must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





	(CONTINUED ON NEXT PAGE)

ORDER

As the appellant may not be recognized as the Veteran's surviving spouse for death pension purposes, the appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


